Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 has been considered by the examiner.

Claim Status
Claims 1-3, 6-7, 9-11, 14, 16-17, 20-22, 24, 29, and 36-40 are pending. Claims 4-5. 8, 12-13, 15, 18-19, 23, 25-28, 30, and 30-35 are canceled by Applicant. Claims 6-7, 9-11, 20-22, 24, and 29 are withdrawn. Claims 1-3, 14, 16, 17, and 36-40 are examined in accordance to the elected species.
The amendment filed on 08/18/2021 in response to the Non-Final office Action of 03/18/2021 is acknowledged and has been entered.

					Action Summary
Claims 1-3, 16, 17, and 36-37 rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Agostino et al. (WO2012/154837 A2) as evidenced by Pulliainen et al., Acta Neurologica Scandinavica. Feb2000, Vol. 101 Issue 2, p73-78 are maintained, but revisited and modified in light of the claim amendment (wherein the subject in need of improved motor function is a healthy subject on a non-ketogenic diet). 
s 14, 35 and 38-39 rejected under 35 U.S.C. 103 as being un-patentable over (WO2012/154837 A2) as evidenced by Pulliainen et al., Acta Neurologica Scandinavica. Feb2000, Vol. 101 Issue 2, p73-78 as applied to claims 1-3, 16, 17, and 36-37 in view of Clarke et al. (WO2015/018913A1) Zhao et al. BMC Neurosci. 2006; 7: 29 are withidrawn in light of the amendment to claim 1.
Claims 1-3, 14, 16, 17, and 35-37 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 8, and 10-13, 15, 17, 18, and 22-23 of co-pending Application No. 14/078,066 (reference application) in view of D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2). Although the claims at issue are not identical, they are not patentably distinct from each other are maintained, but revisited and modified in light of the claim amendment (wherein the subject in need of improved motor function is a healthy subject on a non-ketogenic diet).
Claims 1-3, 14, 16, 17, and 35-37 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-15 of U.S. Patent No. 9,795,580 in view of D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2).. Although the claims at issue are not identical, they are not patentably distinct from each other are maintained, but revisited and modified in light of the claim amendment (wherein the subject in need of improved motor function is a healthy subject on a non-ketogenic diet).
Claims 1-3, 14, 16, 17, and 35-37 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 16-30 of co-pending Application No. 15/163,194 (reference application) in view of D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2).. Although the claims at issue are not identical, they are not patentably distinct from each other are maintained, but revisited and modified in light of the claim amendment (wherein the subject in need of improved motor function is a healthy subject on a non-ketogenic diet).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 16, 17, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Agostino et al. (WO2012/154837 A2) as evidenced by Pulliainen et al., Acta Neurologica Scandinavica. Feb2000, Vol. 101 Issue 2, p73-78.
 D’Agostino et al. teaches a method of protecting against central nervous system oxygen toxicity (CNS-OT) comprising inducing ketosis in a subject by administering a therapeutically 
wherein the ketone ester is a R,S-1 ,3-butanediol acetoacetate ester, see claims 15, wherein predetermined time is at least 30 minutes prior to potential hyperbaric oxygen (HBO2) exposure, see claim 19. The teaching of administration at least 30 minutes prior to potential hyperbaric oxygen meets the limitation of healthy subject. Moreover, the subject of D’Agostino is considered a subject not on a ketogenic diet (non-ketogenic diet). 17. R,S-1 ,3-butanediol acetoacetate ester is the claimed elected compound. The subject  with seizure disorder taught by D’Agostino et al. is a subject that does not have a traumatic condition.  Moreover, D’Agostino et al. teaches , wherein the ketone ester is selected from the group consisting of R,S-1 ,3-butanediol acetoacetate monoester; R,S-1 ,3-butanediol acetoacetate diester; and combinations thereof., see claim 19. The combination of both R,S-1 ,3-butanediol acetoacetate monoester; R,S-1 ,3-butanediol acetoacetate diester reads on claim 2. D’Agostino et al. additionally teaches that therapeutic ketone ester enhanced cognitive performance, see Page 13, Fig. 10. The subject of the prior art is an adult, see Material and surgical procedures section. D’Agostino et al. teaches T=the data suggests that the anticonvulsant benefits of fasting and the KD are conferred with KE, even in rats eating a standard (carbohydrate-containing) diet ad libitum, see page 28, lines 1-9, also meeting the limitation of healthy subject
	While the prior art does not specifically teach motor function, the patient population with seizure of the prior art is a subject in need of improving motor function as evidenced by Pulliainen et al. 

		Applicant’s argument and Response to Applicant’s argument
	Applicant argues that there is no relationship between the etiology and treatment of hyperoxia induced toxicity seizures from hyperbaric oxygen exposure and unprovoked epileptic seizures. To the extent that Pulliainen is taken solely for the notion that during a seizure, no matter what the cause, the patient has little control over their motor function and needs help, Applicant generally agrees. But the cause of the seizure, and the mechanisms behind the loss of motor function, and the mechanisms by which one may ameliorate and improve motor function are not analogous between the two cited references. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, no matter what the cause of the seizure and the mechanisms behind the loss of motor function, the patient with hyperbaric oxygen exposure induced seizure taught by D'Agostino-2 is considered a patient in need of motor function improvement as evidenced by Pulliainen as the Abstract of Pulliainen clearly teaches motor and cognitive functions in patients with partial or generalized onset of seizures were evaluated prior to the administration of antiepileptic medication regardless of the cause of the seizure and the mechanism of motor function. In fact, the claim only requires a subject to be a subject in need of motor function improvement. Motor function is defined by https://dictionary.apa.org/motor-function any activity that results from stimulation of motor neurons, including glandular activity as well as reflexes and voluntary and involuntary muscle https://www.hopkinsmedicine.org/health/conditions-and-diseases/epilepsy/types-of-seizures as a burst of uncontrolled electrical activity between brain cells (also called neurons or nerve cells) that causes temporary abnormalities in muscle tone or movements (stiffness, twitching or limpness), behaviors, sensations or states of awareness. Therefore, as clearly stated in the 102 rejection, the seizure patient taught by D'Agostino-2 is considered a patient in need of motor function improvement.
Applicant argues that while a subject with seizures may still need to improve motor function, D'Agostino-2 does not teach or suggest the effects of the claimed compounds on improving motor function. D'Agostino-2 only describes delay in hyperbaric oxygen-induced seizures due to the effects of AcAc and acetone. Thus, D'Agostino as evidenced by Pulliainen does not anticipate a method of improving motor function in a healthy subject, let alone by administering a composition comprising 1,3-butanediol acetoacetate ester, as claimed. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that D'Agostino does not teach or suggest the effects of the claimed compounds on improving motor function. However, D'Agostino clearly teaches the claimed compound is effective for treating hyperbaric oxygen-induced seizures. By treating hyperbaric oxygen-induced seizures with the claimed compound as taught by D’Agostino et al., motor function would necessarily be improved absent evidence to the contrary. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 14, 16, 17, and 36-40 are rejected under 35 U.S.C. 103 as being un-patentable over D’Agostino et al. (WO2012/154837 A2) in view of Clarke et al. (WO2015/018913A1) Zhao et al. BMC Neurosci. 2006; 7: 29.
 a method of protecting against central nervous system oxygen toxicity (CNS-OT) comprising inducing ketosis in a subject by administering a therapeutically effective dose of a ketone ester at a predetermined time period whereby administration of the ketone ester elevates blood ketone levels and maintains the elevated level for several hours. 
wherein the ketone ester is a R,S-1 ,3-butanediol acetoacetate ester, see claims 15, wherein predetermined time is at least 30 minutes prior to potential hyperbaric oxygen (HBO2) exposure, see claim 19. The teaching of administration at least 30 minutes prior to potential hyperbaric oxygen meets the limitation of healthy subject. Moreover, the subject of D’Agostino is considered a subject not on a ketogenic diet (non-ketogenic diet). 17. R,S-1 ,3-butanediol acetoacetate ester is the claimed elected compound. The subject  with seizure disorder taught by D’Agostino et al. is a subject that does not have a traumatic condition.  Moreover, D’Agostino et al. teaches , wherein the ketone ester is selected from the group consisting of R,S-1 ,3-butanediol acetoacetate monoester; R,S-1 ,3-butanediol acetoacetate diester; and combinations thereof., see claim 19. The combination of both R,S-1 ,3-butanediol acetoacetate monoester; R,S-1 ,3-butanediol acetoacetate diester reads on claim 2. D’Agostino et al. additionally teaches that therapeutic ketone ester enhanced cognitive performance, see Page 13, Fig. 10. The subject of the prior art is an adult, see Material and surgical procedures section. D’Agostino et al. teaches T=the data suggests that the anticonvulsant benefits of fasting and the KD are conferred with KE, even in rats eating a standard (carbohydrate-containing) diet ad libitum, see page 28, lines 1-9, also meeting the limitation of healthy subject
D’Agostino et al. does not teach healthy subject, improving strength endurance, and improving motor function. Moreover, D’Agostino et al. does not teach an unrestricted diet 
Clarke et al. teaches the use a ketone body or a ketone body ester for use in reducing the loss of muscle glycogen and/or loss of protein during exercise  in healthy subject, see page 3, lines 5-15. Clarke et al. teaches a method of reducing muscle breakdown by administration of a ketone body ester in a dose regime wherein the regime comprises administering in at least one dose of a ketone body ester to provide a circulating level of hydroxybutyrate and acetoacetate in the blood from 0.1-or 1 to 20 mM, preferably 0.5- or 1 to 10 mM and optimally 1 to 8mM for example 2 to 5 mM wherein at least one dose comprises a ketone body ester in an amount of at least 0.1 g/kg bodyweight of the subject per dose and preferably 0.3 to 1.5 g/kg for example at least 0.3 to 0.75 g/kg bodyweight, see page 6, lines 9-16. The dose taught by Clarke et al. would considered acute dose.  
Zhao et al. teaches a standard carbohydrate-containing diet 10% fat, 70% carbohydrate, and 20% protein as evidenced by Zhao et al. see Methods Section. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by D’Agostino et al. to include healthy subject without loss of motor function, improve strength endurance and physical activity (motor function), and acute administration along with a subject un a standard restriction diet aka non-ketogenic diet as claimed to give Applicant’s claimed invention. One would have motivated to do so because improving strength endurance, because Clarke et al. teaches Ketone esters have been used in healthy patient in order to reduce loss of muscle glycogen and/or loss of protein 
Applicant’s argument and Response to Applicant’s argument
	Applicant argues that the instant application established that upon administration of such a composition to a subject, the subject's motor function and endurance improved significantly. In Example 1 for instance, the ability of rats fed a standard diet (i.e., not on a ketogenic diet) supplemented with 1,3-butanediol acetoacetate diester to stay on an accelerating rotating rod was compared with that of rats fed a standard diet supplemented with a ketone salt only (13HB) or with a combination of a ketone salt and medium chain triglyceride oil (MCT). The results of the study are reproduced below (Figure 1)

    PNG
    media_image1.png
    503
    685
    media_image1.png
    Greyscale

In response, the Examiner finds Applicant’s argument not persuasive. The Examiner does not dispute the fact that Fig 1 shows the group of rats fed the standard diet supplemented with the inventive ketone ester composition (labelled SD+KE) exhibited a marked improvement in motor function after both 24 hours and 7 days relative to the rats fed the comparative compositions comprising the standard diet supplemented either by the ketone salt alone or the ketone salt/MCT mixture (labelled SD+KS and SD+KSMCT respectively). However, the Examiner contends that the instant specification does not define what constitutes a standard diet and what constitutes KE supplement. Moreover, administration of a standard diet and a KE supplement is not cited in the instant claims. Furthermore, the claim broadly recites any subject that encompasses both human and animal. As such, the asserted unexpected result in rats is not commensurate in scope with the claim. Lastly, D’Agostino et al. teaches the therapeutic ketone ester enhanced physical activity, see Fig. 10. Therefore, the KE taught by D’Agostino et al. would reasonably be expected to improve physical activity (motor function) in a healthy subject in a non-ketogenic diet, i.e., standard diet. 
	Applicant argues that while a subject in Clarke may need to improve motor function, neither D'Agostino-2 nor Clarke, alone or in combination teach or suggest the effects of the claimed compounds on improving motor function. Also, neither D'Agostino nor Clarke, alone or InventorCsilla Ari D'Agostino et al.Attorney Docket No. 11001-017US1Application No. 16/087,302FiledSeptember 21, 2018Page10 of 14suggest that the administration of a composition comprising 1, 3-butanediol acetoacetate ester would provide significantly greater improvement in motor function than comparative compositions comprising other ketone bodies. D'Agostino only describes an increase in the latency to seizure due to the effects of AcAc and acetone. Clarke only describes reducing muscle breakdown and improving endurance during exercise.  In fact, one of ordinary skill in the art would not arrive at the claimed method at least because, Clarke explains that nutritional ketosis advantageously elevates circulating D-beta- hydoxybutyrate without the negative effects of a high-fat ketogenic diet or ketone acid/salt infusions (see Clarke, page 17, lines 19-20). Accordingly, one of ordinary skill in the art reading Clarke would prefer using nutritional ketosis rather than a ketone supplemented non-ketogenic diet to avoid any negative effects. In response, the Examiner finds Applicant’s argument not persuasive. Again, D’Agostino et al. teaches the therapeutic ketone ester enhanced physical activity, see Fig. 10. Clarke et al. clearly teaches the use a ketone body or a ketone body ester for use in reducing the loss of muscle glycogen and/or loss of protein during exercise  in healthy subject, see page 3, lines 5-15. Therefore, one would reasonably expect the compound claimed which is taught by both Clarke et al. and D’Agostino to be effective for improving physical activity, reducing muscle breakdown and improving endurance during exercise (motor function) in a healthy subject on a non-ketogenic diet with success. As such, D'Agostino and Clarke, alone or in combination would expect   InventorCsilla Ari D'Agostino et al.Attorney Docket No. 11001-017US1Application No. 16/087,302FiledSeptember 21, 2018Page10 of 14would wou1, 3-butanediol acetoacetate ester to provide significantly greater improvement in motor function than comparative compositions comprising other ketone bodies. 
 In response, the Examiner contends that Zhao is cited to show the definition of a standard diet. 



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 14, 16, 17, and 36-40 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 8, and 10-13, 15, 17, 18, and 22-23 of co-pending Application No. 14/078,066 (reference application) in view of D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The Co-pending claims teach a method of increasing latency time and resistance of hyperoxia-induced seizure due to hyperbaric oxygen exposure comprising inducing mild ketosis in a subject by administering a single therapeutically effective dose of a composition comprising RS-1,3-butanediol acetoacetate and R,S-1,3- butanediol acetoacetate diester in a sufficient 2 in blood, and reduces superoxide anion production and thus oxidative stress, wherein the neurological disorder is hyperoxia-induced seizure and administration of the composition increases both latency time and resistance to the hyperoxia-induced seizure, wherein the composition is administered with an unrestricted diet. 
The co-pending claims do not teach motor function and improving strength and endurance wherein the subject is healthy and does not have neurodegenerative condition or traumatic condition. In addition, the co-pending claims do not teach chronical or sub-chronical administration. 
D’Agostino-1 teaches performance studies in rats, mice and human subjects have shown improved motor function, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. Lastly, D’Agostino-1 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17. The daily administration meets the limitation of chronic administration recited in claim 14  because the instant specification discloses the ketone supplement or the ketone diet may be administered chronically, for example that between about  day and about days, see para [0066]. The exemplified patient of Table 1 is an healthy patient, see Example 1. Additionally, D’Agostino-1 teaches the patient may be an animal including humans requiring therapy, treatment, or prophylaxis. Prophylaxis means that 
It would have been obvious to a person skilled in the art to administer the ketone ester of the co-pending claims chronically (i.e. once per day) to improve motor function and to improve strength endurance in healthy subject without loss in motor function and does not have traumatic or neurodegenerative condition to give Applicant’s claimed invention. One would have been motivated by the fact that D’Agostino-1 teaches performance studies in rats, mice and human subjects have shown improved motor function, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16 and because D’Agostino-1 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17, and lastly because D’Agostino-1 teaches the patient encompasses prophylactic treatment which means regiment is undertaken to prevent a possible occurrence. The subject requiring prophylactic treatment is considered to be a healthy subject. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argument with respect to the double patenting in view of the ‘066 Application appears to be the same argument presented in the above 103 rejection. As such, the same response applies.


s 1-3, 14, 16, 17, and 36-40 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-15 of U.S. Patent No. 9,795,580 in view of D’Agostino et al. (WO2014/153416 A1, cited herein as D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2).. Although the claims at issue are not identical, they are not patentably distinct from each other.
The U.S. patent claims teach a method of treating Angelman Syndrome (AS) and increasing cognitive function and motor function in a subject with Angelman Syndrome (AS) in subject with Angelman Syndrome in a subject, comprising inducing ketosis in the subject by administering a therapeutically effective amount of a ketone ester to the subject, wherein the ketone ester is a R,S-1,3-butanediol acetoacetate ester. The method of claim 3, wherein the ketone ester is R,S-1,3-butanediol acetoacetate monoester, see claims 3, 4, and 8.
 The U.S. patent claims do not teach improving strength endurance wherein the subject is healthy and does not have neurodegenerative condition or traumatic condition. In addition, the U.S. patent claims do not teach chronical or sub-chronical administration. 
D’Agostino-1 teaches performance studies in rats, mice and human subjects have shown improved motor function, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. Lastly, D’Agostino-1 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17. The daily administration meets the limitation of chronic administration recited in claim 14  because the instant specification discloses the ketone supplement or the ketone diet may be administered chronically, for example that between about  day and about days, see para [0066].
R, S-1,3-butanediol 
It would have been obvious to a person skilled in the art to substitute the keto ester in this case BHB taught by the U.S patent claims with the keto ester in this case R, S-1,3-butanediol acetoacetate monoester taught by D’Agostino-2 to improve motor function and to improve strength endurance In a healthy and does not have neurodegenerative condition or traumatic condition. One would have been motivated by the fact that both D’Agostinos teach esters of BHB and AcAc are known to induce ketosis. Additionally, D’Agostino-1 teaches performance studies in rats, mice and human subjects have shown improved motor function, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16 and because D’Agostino-1 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17. One would reasonably expect the substitution to be functionally equivalent. 
Applicant requests that the double patenting rejection in view of the ‘456 patent is held in abeyance until such time as the presence of otherwise –allowable subject matter is indicated. In response, since there is no allowable subject matter, the double patenting rejection is maintained.

Claims 1-3, 14, 16, 17, and 36-40 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 16-30 of co-pending Application D’Agostino-1) and D’Agostino et al. (WO2012/154837 A2 cited herein as D’Agostino-2).. Although the claims at issue are not identical, they are not patentably distinct from each other.
The Co-pending claims teach a method of treating Angelman Syndrome (AS) and increasing cognitive function and/or motor function in subject with Angelman Syndrome in a subject, comprising inducing ketosis in the subject by administering a therapeutically effective amount of a ketone ester to the subject, wherein the ketone ester is BHB salt. 
 The co-pending claims do not teach improving strength endurance in a healthy subject that does not have traumatic and neurodegenerative condition. In addition, the co-pending claims do not teach chronical or sub-chronical administration. 
D’Agostino-1 teaches performance studies in rats, mice and human subjects have shown improved motor function, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16. Lastly, D’Agostino-1 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17. The daily administration meets the limitation of chronic administration recited in claim 14  because the instant specification discloses the ketone supplement or the ketone diet may be administered chronically, for example that between about  day and about days, see para [0066].
D’Agostino-2 teaches elevated blood ketones with ketogenic medical foods or exogenous ketones is largely ineffective or problematic for a variety of reasons. Ketogenic fats, like medium chain triglyceride oil (MCT oil) are generally not well tolerated by the R, S-1,3-butanediol acetoacetate monoester, see claim 4 and page 19, lines 10-12. Furthermore, D’Agostino-2 teaches the neurological disorder is selected from the group consisting of seizure disorders, brain cancer and Alzheimer's disease, see claim 7. 
R, S-1,3-butanediol acetoacetate monoester taught by D’Agostino-2 to improve motor function and to improve strength endurance In a healthy and does not have neurodegenerative condition or traumatic condition. One would have been motivated by the fact that both D’Agostinos teach esters of BHB and AcAc are known to induce ketosis. Additionally, D’Agostino-1 teaches performance studies in rats, mice and human subjects have shown improved motor function, endurance and cognitive function with ketone supplementation, see page 3, lines 15-16 and because D’Agostino-1 teaches the composition is optionally administered once per day, twice per day, or three times per day to a subject desiring to promote and/or sustain a state of ketosis, see page 10, lines 15-17. One would reasonably expect the substitution to be functionally equivalent. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant requests that the double patenting rejection in view of the ‘580 patent is held in abeyance until such time as the presence of otherwise –allowable subject matter is indicated. In response, since there is no allowable subject matter, the double patenting rejection is maintained.


Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628